Case 0:18-cv-61047-UU Document 58 Entered on FLSD Docket 03/29/2019 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                      CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

  UNITED STATES OF AMERICA,

                 Plaintiff,

                         v.

  US STEM CELL CLINIC, LLC, a Florida
  limited liability company,
  US STEM CELL, INC., a Florida profit
  corporation, and
  KRISTIN C. COMELLA and
  THEODORE GRADEL, individuals,

                 Defendants.

                   PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE
               TESTIMONY OF ANECDOTAL SAFETY AND/OR EFFICACY

        Plaintiff, United States of America, by and through its undersigned counsel and pursuant
 to Rule 403, Federal Rules of Evidence, hereby moves for an Order In Limine limiting any
 anecdotal testimony of Defendants’ witnesses regarding safety and/or efficacy on the grounds
 that such testimony is wholly irrelevant to any issue of fact or law in this action and could only
 serve to mislead and confuse the finder of fact. In support thereof, Plaintiff states as follows:
                                    PROCEDURAL HISTORY
        1.      On May 9, 2018, the United States filed its Complaint (D.E. 1) pursuant to the
 Food, Drug, and Cosmetic Act (“FDCA”) seeking to restrain Defendants US Stem Cell Clinic,
 LLC, US Stem Cell, Inc., and individuals Kristin C. Comella and Theodore Gradel from
 violating 21 U.S.C. § 331(k) by causing articles of drug to become adulterated within the
 meaning of 21 U.S.C. § 351(a)(2)(B), and misbranded within the meaning of 21 U.S.C.
 § 352(f)(1) while held for sale after shipment of the drugs or one or more of their components in
 interstate commerce.
        2.      On July 6, 2018, Plaintiff received Defendants’ initial disclosures. Those
 disclosures only identified Defendant Comella and two FDA employees as individuals with
Case 0:18-cv-61047-UU Document 58 Entered on FLSD Docket 03/29/2019 Page 2 of 5



 knowledge relating to the claims, defenses, and events at issue in this action. Defs.’ Initial Discl.
 at 2.
         3.     On August 3, 2018, Defendants filed their Answer (D.E. 26) claiming the
 affirmative defense, among others, that “the SVF procedure falls within the ‘same surgical
 procedure exception.’” Ans. at 10.
                                        LEGAL STANDARD
         Under a motion in limine, evidence is excluded “only if the evidence is clearly
 inadmissible for any purpose.” Acevedo v. NCL (Bahamas) Ltd., 317 F. Supp. 3d 1188, 1192
 (S.D. Fla. 2017) (citing Stewart v. Hooters of Am., Inc., No. 8:04-cv-40-T-17-MAP, 2007 WL
 1752873, at *1 (M.D. Fla. June 18, 2007)). Under FRE 401, “evidence is relevant if it has the
 tendency to make the existence of any fact that is of consequence to the determination of the
 action more probable or less probable than it would be without the evidence. Dallis v. Aetna Life
 Ins. Co., 768 F.2d 1303, 1305 (11th Cir. 1985). Under FRE 403, a district court can exclude
 relevant evidence “if its probative value is substantially outweighed by danger of unfair
 prejudice, confusion of the issues or misleading the jury. Dallis, 768 F.2d at 1305. Rule 403 is
 “an extraordinary remedy which the district court should invoke sparingly.” United States v.
 Dodds, 347 F.3d 893, 897 (11th Cir. 2003) (citing United States v. Elkins, 885 F.2d 775, 784
 (11th Cir. 1989)). Lastly, the district court should view the evidence “in a light most favorable to
 its admission, maximizing its probative value and minimizing its undue prejudicial impact.” Id.
                                            ARGUMENT

         The parties fundamentally disagree whether the SVF product is subject to FDA oversight.
 Plaintiff contends that SVF is subject to regulation under the FDCA, including the FDCA’s
 adulteration and misbranding provisions. Compl. at 1. On the other hand, Defendants claim that
 the procedures performed at its establishment are “regulated by the Florida Board of Medicine.”
 Defs.’ Corrected Oppn. to Pl.’s Mot. for Summ. J. at 5. In neither situation will anecdotal
 testimony of safety and/or effectiveness, by patients, treating physicians, or others, establish any
 fact that is of consequence to the resolution of this action.
         First, evidence of safety and/or efficacy, anecdotal or otherwise, does nothing to answer
 the legal question of whether or not the SVF product is subject to FDA regulation. That question
 largely hinges on the two exceptions that Defendants claim apply to their activities—neither of



                                                   1
Case 0:18-cv-61047-UU Document 58 Entered on FLSD Docket 03/29/2019 Page 3 of 5



 which is affected by a determination of the safety or efficacy of the underlying product. See,
 e.g., Pl.’s Mot. for Summ. J. (D.E. 42) at 5-6, 20-23.
        Second, should FDA regulations apply, neither safety nor efficacy is an element of the
 adulteration charges here. Generally, to prove a charge of adulteration, the government must
 show that: (1) the SVF product is a drug; (2) the SVF product was held for sale after the SVF
 product or one or more of its components had moved in interstate commerce; and (3) Defendants
 performed, or caused to be performed, one or more acts which resulted in the SVF product being
 adulterated (such as failing to comply with CGMP).
        To prove a charge of misbranding, the government must show that: (1) the SVF product
 is a drug; (2) the SVF product was held for sale after the SVF product or one of its components
 had moved in interstate commerce; and (3) Defendants performed, or caused to be performed,
 one or more acts which resulted in the SVF product being misbranded.                 Although the
 government’s misbranding charge is based on a lack of adequate directions for use, which may
 depend on data about the product’s safety and/or effectiveness, see, e.g., Pl.’s Mot. for Summ. J.
 (D.E. 42) at 16-20 (discussing that safety and effectiveness data are relevant to some, but not all,
 of the government’s theories of misbranding), those directions must be based on data derived
 from well-controlled scientific testing. See United States v. Undetermined Quantities of Articles
 of Drug, 145 F. Supp. 2d 692, 702 (D. Md. 2001) (“Essentially, in the absence of investigations
 or clinical data demonstrating the safety and efficacy of the drugs, there can be no adequate
 instruction for their safe use.”); United States v. Miami Serpentarium Labs., Inc., 1981-82 FDC
 L. Rptr. Dev. Trans. Binder ¶ 38,164 at 38,931 (S.D. Fla. Mar. 30, 1982) (“Adequate directions
 for use—including indications, contraindications, dosages, routes of administration, warnings,
 side effects, and necessary collateral measures—are premised on a body of animal and clinical
 data derived from extensive, scientifically controlled testing.”). It is also a bedrock principle of
 FDCA law that anecdotal evidence is insufficient to demonstrate safety and efficacy. See, e.g.,
 21 C.F.R. § 314.126 (“Reports of adequate and well-controlled investigations provide the
 primary basis for determining whether there is ‘substantial evidence’ to support the claims of
 effectiveness for new drugs.”). Thus, any anecdotal evidence that Defendants’ witnesses may
 provide, particularly about their experiences with Defendants’ SVF product, is irrelevant to the
 resolution of any question of law that must be decided.



                                                  2
Case 0:18-cv-61047-UU Document 58 Entered on FLSD Docket 03/29/2019 Page 4 of 5



        Third, there is no need to weigh any anecdotal evidence of safety and/or efficacy, because
 this action does not concern a drug approval decision by FDA; Defendants have not submitted
 any new drug applications or biologics license applications to FDA, and now is not the time to
 conduct a mini-trial about an approval that has neither been sought nor granted.
        Finally, if Defendants are not subject to FDA regulation—a contention that Plaintiff
 denies—the Florida Board of Medicine is not a party to this action. Therefore, there is no need
 to conduct a mini-trial to attempt to show compliance with as-of-yet unspecified State of Florida
 safety or medical regulations—especially when the Board’s position on Defendants’ compliance
 is unknown, and in any event, not charged in this action and unnecessary to resolving this action.
                                          CONCLUSION
        Because anecdotal testimony of efficacy or safety will not resolve any relevant factual or
 legal matter at issue in this case, and because such testimony will inevitably lead to confusing the
 issues and misleading the finder of fact, such testimony should not be allowed at trial.
           LOCAL RULE 7.1 CERTIFICATE OF GOOD FAITH CONFERENCE

        The undersigned Trial Attorney, counsel for Plaintiff, United States, hereby certifies that
 he has conferred with Ms. Mary Gardner, Esq., counsel for Defendants, and is authorized to
 represent that the Defendants oppose the relief requested in this motion.

 DATED: March 29, 2019.                               Respectfully Submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                                      JAMES A. WEINKLE
                                                      Assistant United States Attorney
                                                      Florida Bar No. 0710891
                                                      99 N.E. 4th Street, Suite 300
                                                      Miami, Florida 33132
                                                      Tel.: 305.961.9290
                                                      Email: James.Weinkle@usdoj.gov

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      JAMES M. BURNHAM
                                                      Deputy Assistant Attorney General
                                                      Civil Division


                                                  3
Case 0:18-cv-61047-UU Document 58 Entered on FLSD Docket 03/29/2019 Page 5 of 5



                                           GUSTAV W. EYLER
                                           Acting Director
                                           Consumer Protection Branch

                                           ALAN PHELPS
                                           Assistant Director

                                           ROGER J. GURAL
                                           Roger J. Gural
                                           Trial Attorney
                                           Consumer Protection Branch
                                           United States Department of Justice
                                           P.O. Box 386
                                           Washington, DC 20044
                                           Tel.: 202.307.0174
                                           Email: roger.gural@usdoj.gov

                                           Counsel for United States of America




                                       4
